Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 are pending in this application. As of 1/20/2022 claim 1 has been cancelled and claims 2 – 21 have been newly added.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 21 of U.S. Patent No. 11,169,900 contain(s) every element of claim(s) 2, 16 and 19 of the instant application and as such anticipate(s) claim(s) 2, 16 and 19 of the instant application.
Patent # 11,169,900
Current application # 17/450,269

Claim 21:

causing display, on a client computing device, of a graphical user interface that comprises a portion of a circle, wherein the portion of the circle represents
for each event of a set of events, causing displays within the portion of a the circle, of a graphical indication representative of the event, wherein each event is associated with a start timestamp for the event and an end timestamp for the event, and wherein the graphical indication for each event graphically depicts the start timestamp for the event at a first location within the portion of the circle and the end timestamp for the event at a second location within the portion of the circle.

Claim 1:

causing display, on a computing device, of a first graphical user interface that comprises a portion of a circle and a plurality of graphical indications, wherein the portion of the circle represents a period of time defined by a first radial location and a second radial location, wherein each graphical indication of the plurality of graphical indications graphically depicts a start timestamp at a first location within the portion of the circle and an end timestamp at a second location within the portion of the circle, wherein the start timestamp and the end timestamp are associated with a respective event; and 

in response to a selection of a subset of the portion of the circle, causing display, on the computing device, of a second graphical user interface that comprises at least one of the plurality of graphical indications.

Claim 16:

causing display, on a computing device, of a first graphical user interface that comprises a portion of a circle and a plurality of graphical indications, wherein the portion of the circle represents a period of time defined by a first radial location and a second radial location, wherein each graphical indication of the plurality of graphical indications graphically depicts a start timestamp at a first location within the portion of the circle and an end timestamp at a second location within the portion of the circle, wherein the start timestamp and the end timestamp are associated with a respective event; and 
in response to a selection of a subset of the portion of the circle, causing display, on the computing device, of a second graphical user interface that comprises at least one of the plurality of graphical indications.

Claim 19:

causing display, on a computing device, of a first graphical user interface that comprises a portion of a circle and a plurality of graphical indications, wherein the portion of the circle represents a period of time defined by a first radial location and a second radial location, wherein each graphical indication of the plurality of graphical indications graphically depicts a start timestamp at a first location within the portion of the circle and an end timestamp at a second location within the portion of the circle, wherein the start timestamp and the end timestamp are associated with a respective event; and 
in response to a selection of a subset of the portion of the circle, causing display, on the computing device, of a second graphical user interface that comprises at least one of the plurality of graphical indications.


A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 – 5 and 14 – 21, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim (US 2008/0209546 A1).

As to claim 2, Kim teaches causing display, on a computing device (figure 7A), of a first graphical user interface that comprises a portion of a circle and a plurality of graphical indications, wherein the portion of the circle represents a period of time defined by a first radial location and a second radial location, wherein each graphical indication of the plurality of graphical indications graphically depicts a start timestamp at a first location within the portion of the circle and an end timestamp at a second location within the portion of the circle, wherein the start timestamp and the end timestamp are associated with a respective event (figure 7B and Figure 9C [figure 7B shows icon of event based on certain timeline, which depicts and events in addition you can see the start time and the end time of the event. Which are showed as different radios from the center of the circle. Figure 9C teaches a zoomed in version of the particular sector of the time graphical as showed. Additionally it shows a time segment and any correlation event for each time in corresponding icons]); and 
in response to a selection of a subset of the portion of the circle, causing display, on the computing device, of a second graphical user interface that comprises at least one of the plurality of graphical indications (figure 9D and paragraph [0113] [teaches a time graphic is magnified quadrant which has been selected (it is to be noted that this new view of said quadrant is being interpreted as the second graphical user interface which was created based on the selected icon and displays a plurality of events based on the time frame)]).

As to claim 16, Kim teaches causing display, on a computing device (figure 7A), of a first graphical user interface that comprises a portion of a circle and a plurality of graphical indications, wherein the portion of the circle represents a period of time defined by a first radial location and a second radial location, wherein each graphical indication of the plurality of graphical indications graphically depicts a start timestamp at a first location within the portion of the circle and an end timestamp at a second location within the portion of the circle, wherein the start timestamp and the end timestamp are associated with a respective event (figure 7B and Figure 9C [figure 7B shows icon of event based on certain timeline, which depicts and events in addition you can see the start time and the end time of the event. Which are showed as different radios from the center of the circle. Figure 9C teaches a zoomed in version of the particular sector of the time graphical as showed. Additionally it shows a time segment and any correlation event for each time in corresponding icons]); and 
in response to a selection of a subset of the portion of the circle, causing display, on the computing device, of a second graphical user interface that comprises at least one of the plurality of graphical indications (figure 9D and paragraph [0113] [teaches a time graphic is magnified quadrant which has been selected (it is to be noted that this new view of said quadrant is being interpreted as the second graphical user interface which was created based on the selected icon and displays a plurality of events based on the time frame)]).

As to claim 19, Kim teaches causing display, on a computing device (figure 7A), of a first graphical user interface that comprises a portion of a circle and a plurality of graphical indications, wherein the portion of the circle represents a period of time defined by a first radial location and a second radial location, wherein each graphical indication of the plurality of graphical indications graphically depicts a start timestamp at a first location within the portion of the circle and an end timestamp at a second location within the portion of the circle, wherein the start timestamp and the end timestamp are associated with a respective event (figure 7B and Figure 9C [figure 7B shows icon of event based on certain timeline, which depicts and events in addition you can see the start time and the end time of the event. Which are showed as different radios from the center of the circle. Figure 9C teaches a zoomed in version of the particular sector of the time graphical as showed. Additionally it shows a time segment and any correlation event for each time in corresponding icons]); and 
in response to a selection of a subset of the portion of the circle, causing display, on the computing device, of a second graphical user interface that comprises at least one of the plurality of graphical indications (figure 9D and paragraph [0113] [teaches a time graphic is magnified quadrant which has been selected (it is to be noted that this new view of said quadrant is being interpreted as the second graphical user interface which was created based on the selected icon and displays a plurality of events based on the time frame)]).

As to claims 3, 17 and 20, these claims are rejected for the same reasons as the independent claims above. In addition Kim teaches wherein the first radial location corresponds to a first time of the period of time and the second radial location corresponds to a second time of the period of time (figure 7B and Figure 9C [figure 7B shows icon of event based on certain timeline, which depicts and events in addition you can see the start time and the end time of the event (it is noted that the start time is being interpreted as the first time of the period and the end time is being interpreted as the second time period). Which are showed as different radios from the center of the circle. Figure 9C teaches a zoomed in version of the particular sector of the time graphical as showed. Additionally it shows a time segment and any correlation event for each time in corresponding icons]).

As to claim 4, this claims is rejected for the same reasons as claim 2 above. In addition Kim teaches wherein each of the plurality of graphical indications comprises a line (paragraph [0074] [teaches providing respective events as icons or any other graphical indicators. It is noted that these other graphical indicators are being interpreted as the graphical indication]).

As to claims 5, 18 and 21, these claims are rejected for the same reasons as the independent claims above. In addition Kim teaches wherein each of the plurality of graphical indications comprises a circular sector of the portion of the circle (figure 9B and paragraph [0073] [figure 9B teaches a zoomed in version of the particular sector of the time graphical as show. Additionally it shows a time segments and any correlation event for each time in corresponding icons. Paragraph [0073] teaches a control unit 180 to provide a circular-shaped multi time graphic on the display model 151]).

As to claim 14, this claims is rejected for the same reasons as claim 2 above. In addition Kim teaches updating the first graphical user interface based at least in part on the selection of the subset of the portion of the circle, wherein updating the first graphical user interface comprises: updating the first radial location; and updating the second radial location (figure 7B in addition to figure 8 section S16 – S18 and figure 9B [figure 7B shows icon of event based on certain timeline. Additionally figure 8 section S16 – S18 teaches based on the icons displayed on the graphic, being able to select each icon in order to retrieve information regarding event. Figure 9B teaches a zoomed in version of the particular sector of the time graphical as show. Additionally it shows a time segments and any correlation event for each time in corresponding icons]).

As to claim 15, this claims is rejected for the same reasons as claim 2 above. In addition Kim teaches receiving a user input for a direct visual adjustment of the first radial location to a new position (paragraph [0036] [teaches user data being generated based on user input]); adjusting the portion of the circle based on the direct visual adjustment;-3-Application No.: 17/450,269Filing Date:October 7, 2021 updating the period of time based on the new position of the first radial location after the direct visual adjustment; and updating display of the first graphical user interface based on the updated period of time after the direct visual adjustment (figure 7B in addition to figure 8 section S16 – S18 and figure 9B [figure 7B shows icon of event based on certain timeline. Additionally figure 8 section S16 – S18 teaches based on the icons displayed on the graphic, being able to select each icon in order to retrieve information regarding event. Figure 9B teaches a zoomed in version of the particular sector of the time graphical as show. Additionally it shows a time segments and any correlation event for each time in corresponding icons]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims above, and further in view of Kim (US 2007/0060205 A1).

As to claim 8, this claims is rejected for the same reasons as claim 2 above. In addition Kim teaches wherein at least two of the plurality of graphical indications overlap and overlapping graphical indications are displayed with different colors. 
Kim teaches wherein at least two of the plurality of graphical indications overlap and overlapping graphical indications are displayed with different colors (paragraph [0039] and paragraph [0040] [paragraph [0039] discloses partially overlapping time events based on determine time. In addition paragraph [0040] discloses using colors on the display in order to identify certain events]).  
Kim teaches event display method and apparatus for a mobile terminal, were events occurring are displayed in a multi time graphic. However, Kim does not explicitly teach wherein at least two of the plurality of graphical indications overlap and overlapping graphical indications are displayed with different colors. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim by using the teaching of Kim displayed overlap differences. A person of ordinary skill in the art would have been motivated to make this modification because as described in Kim discloses as showed in figure 7A between the 12 and 13 hour it can be noticed that two icons are being showed. Thus it could be reasonably implied that Kim would be show a graphical indication of overlapping events.

Claim(s) 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims above, and further in view of Wheeler et al. (US 8,060,533 B1).

As to claim 9, this claim is rejected for the same reason as claim 2 above. In addition Kim does not explicitly teach wherein each of the plurality of graphical indications is associated with a respective set of display attributes, and wherein each set of display attributes varies for each graphical indication is based on a corresponding data value associated with an event represented by the respective graphical indication
Wheeler et al. teaches wherein each of the plurality of graphical indications is associated with a respective set of display attributes, and wherein each set of display attributes varies for each graphical indication is based on a corresponding data value associated with an event represented by the respective graphical indication (column 11 lines 54 – column 12 line 3 and Column 13 line 66 – column 14 line 10 [column 11 lines 54 – column 12 line 3 discloses determining user device location based on received data event. Column 13 line 66 – column 14 line 10 discloses that each data object includes a timestamp in addition to having timestamps regarding creation time or state of the source device])
Kim teaches event display method and apparatus for a mobile terminal, were events occurring are displayed in a multi time graphic. However, Kim does not explicitly teach wherein each of the plurality of graphical indications is associated with a respective set of display attributes, and wherein each set of display attributes varies for each graphical indication is based on a corresponding data value associated with an event represented by the respective graphical indication. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim by using the teaching of Wheeler et al. attribute graphical indication. A person of ordinary skill in the art would have been motivated to make this modification because as described in Kim discloses as showed in figure 6 it displays various graphical icon with different values. Thus it could be reasonably implied that Kim would be show a graphical attribute display.

As to claim 10, this claim is rejected for the same reason as claim 2 above. In addition Kim does not explicitly teach wherein each of the plurality of graphical indications is displayed within the portion of the circle at a radial distance that corresponds to a value associated with an event represented by the respective graphical indication.
Wheeler et al. teaches wherein each of the plurality of graphical indications is displayed within the portion of the circle at a radial distance that corresponds to a value associated with an event represented by the respective graphical indication (column 11 lines 54 – column 12 line 3 and Column 13 line 66 – column 14 line 10 [column 11 lines 54 – column 12 line 3 discloses determining user device location based on received data event. Column 13 line 66 – column 14 line 10 discloses that each data object includes a timestamp in addition to having timestamps regarding creation time or state of the source device]) 
The motivation for combining Kim with Wheeler et al. are the same as set forth above with respect to claim 9.

As to claim 12, this claim is rejected for the same reason as claim 2 above. In addition Kim does not explicitly teach wherein the first radial location and the second radial location are user-defined.
Wheeler et al. teaches wherein the first radial location and the second radial location are user-defined (figure 11 section 86 [section 86 discloses receiving a plurality of data object which represent device event of devices state information. In addition section 90 discloses causing the display of the device to display indicia of the plurality of received data objects]).
The motivation for combining Kim with Wheeler et al. are the same as set forth above with respect to claim 9.

As to claim 13, this claim is rejected for the same reason as claim 2 above. In addition Kim does not explicitly teach wherein an event associated with a graphical indication from the plurality of graphical indications is parsed from machine data received from a data source, and the event includes a portion of the machine data.
Wheeler et al. teaches wherein an event associated with a graphical indication from the plurality of graphical indications is parsed from machine data received from a data source, and the event includes a portion of the machine data (column 14 lines 33 – 40 [discloses extracting semantic object include timestamp metadata which includes time of creation or receipt of the data object]).
The motivation for combining Kim with Wheeler et al. are the same as set forth above with respect to claim 9.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims above, and further in view of Wang et al.(US 8,910,188 B1).

As to claim 11, this claim is rejected for the same reason as claim 2 above. In addition Kim does not explicitly teach wherein the at least one of the plurality of graphical indications corresponds to one or more events, the one or more events including a value indicating a bandwidth measurement of a network request, a package size of the network request, or a geographic location, and wherein the at least one of the plurality of graphical indications has a display attribute that changes based on the value of the one or more events.
Wang et al. teaches wherein the at least one of the plurality of graphical indications corresponds to one or more events, the one or more events including a value indicating a bandwidth measurement of a network request, a package size of the network request, or a geographic location, and wherein the at least one of the plurality of graphical indications has a display attribute that changes based on the value of the one or more events (column 8 lines 56 – column 9 line 10 [discloses computing resources and bandwidth limitations of each event which is retrieved from the user device. It is to be noted that the resource and bandwidth limitation is information which is stored in the event data that is received which is being contrived as the same information that is stored in the event data of the modified Kim reference]).
Kim teaches event display method and apparatus for a mobile terminal, were events occurring are displayed in a multi time graphic. However, Kim does not explicitly teach wherein the at least one of the plurality of graphical indications corresponds to one or more events, the one or more events including a value indicating a bandwidth measurement of a network request, a package size of the network request, or a geographic location, and wherein the at least one of the plurality of graphical indications has a display attribute that changes based on the value of the one or more events. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim by using the teaching of Wang et al. computing resources. A person of ordinary skill in the art would have been motivated to make this modification because as described in Kim discloses in paragraph [0069] lines 6 – 8 it teaches being able to allocate resource as needed. Thus it could be reasonably implied that Kim moderate resources as needed when required for a particular functionality.

Subject Matter to be Novel and Nonobvious

The following is an examiner’s statement of subject matter to be novel and nonobvious: 

Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 recites wherein the subset of the portion of the circle is a first subset of the portion of the circle, the method further comprising, in response to a selection of a second subset of the portion of the circle, causing display, on the computing device, of a third graphical user interface. 

The closest art of record Kim (US 2008/0209546 A1), discloses displays event occurring in a mobile terminal on a multi time graphic. This distinguishes over the claimed invention because the claimed invention requires wherein the subset of the portion of the circle is a first subset of the portion of the circle, the method further comprising, in response to a selection of a second subset of the portion of the circle, causing display, on the computing device, of a third graphical user interface.

The closest art of Kim (US 2007/0060205 A1), discloses call related even displayed on a time line. This distinguishes over the claimed invention because the claimed invention requires wherein the subset of the portion of the circle is a first subset of the portion of the circle, the method further comprising, in response to a selection of a second subset of the portion of the circle, causing display, on the computing device, of a third graphical user interface.

The closest art of Wheeler et al. (US 8,060,533 B1), discloses receiving and data object from various application server where each of the records disclose time or subject matter of said object. This distinguishes over the claimed invention because the claimed invention requires wherein the subset of the portion of the circle is a first subset of the portion of the circle, the method further comprising, in response to a selection of a second subset of the portion of the circle, causing display, on the computing device, of a third graphical user interface.

The closest art of Wang et al. (US 8,910,188 B1), discloses assigning event to event bundles based on timestamps associated with the event. This distinguishes over the claimed invention because the claimed invention requires wherein the subset of the portion of the circle is a first subset of the portion of the circle, the method further comprising, in response to a selection of a second subset of the portion of the circle, causing display, on the computing device, of a third graphical user interface.

Claim 7 recites wherein the subset of the portion of the circle is a first subset of the portion of the circle and the at least one of the plurality of graphical indications is a first graphical indication of the plurality of graphical indications, the method further comprising, in response to a selection of a second subset of the portion of the circle, causing display, on the computing device, of a third graphical user interface that comprises a second graphical indication of the plurality of graphical indications. 

The closest art of record Kim (US 2008/0209546 A1), discloses displays event occurring in a mobile terminal on a multi time graphic. This distinguishes over the claimed invention because the claimed invention requires wherein the subset of the portion of the circle is a first subset of the portion of the circle and the at least one of the plurality of graphical indications is a first graphical indication of the plurality of graphical indications, the method further comprising, in response to a selection of a second subset of the portion of the circle, causing display, on the computing device, of a third graphical user interface that comprises a second graphical indication of the plurality of graphical indications.

The closest art of Kim (US 2007/0060205 A1), discloses call related even displayed on a time line. This distinguishes over the claimed invention because the claimed invention requires wherein the subset of the portion of the circle is a first subset of the portion of the circle and the at least one of the plurality of graphical indications is a first graphical indication of the plurality of graphical indications, the method further comprising, in response to a selection of a second subset of the portion of the circle, causing display, on the computing device, of a third graphical user interface that comprises a second graphical indication of the plurality of graphical indications.

The closest art of Wheeler et al. (US 8,060,533 B1), discloses receiving and data object from various application server where each of the records disclose time or subject matter of said object. This distinguishes over the claimed invention because the claimed invention requires wherein the subset of the portion of the circle is a first subset of the portion of the circle and the at least one of the plurality of graphical indications is a first graphical indication of the plurality of graphical indications, the method further comprising, in response to a selection of a second subset of the portion of the circle, causing display, on the computing device, of a third graphical user interface that comprises a second graphical indication of the plurality of graphical indications.

The closest art of Wang et al. (US 8,910,188 B1), discloses assigning event to event bundles based on timestamps associated with the event. This distinguishes over the claimed invention because the claimed invention requires wherein the subset of the portion of the circle is a first subset of the portion of the circle and the at least one of the plurality of graphical indications is a first graphical indication of the plurality of graphical indications, the method further comprising, in response to a selection of a second subset of the portion of the circle, causing display, on the computing device, of a third graphical user interface that comprises a second graphical indication of the plurality of graphical indications.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claimed elements. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Crossley (US 2014/0187334 A1) Discloses information related to game events and keeping track of timestamps.

Huang et al. (US 2011/0252057 A1) Discloses subsystem running on a mobile device which stores and indexes a journal database timeline of past events.

shafi et al. (US 2010/0251160 A1) Discloses measuring performance event rates using a timeline.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167